Citation Nr: 1717673	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  09-38 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD) and disc bulging for the period of November 4, 2007 to August 22, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service in the United States Air Force from March 1973 to April 1973 and in the United States Navy from January 2005 to November 2007. The Veteran had service in Southwest Asia.

In November 2008, the RO granted service connection for lumber spine degenerative arthritis, effective November 4, 2007, and assigned a disability rating of 10 percent. In a May 2010 decision, the RO increased the rating of 20 percent effective January 28, 2010, and re-categorized the issue as lumbar spine DDD and disc bulging. In April 2014, the Appeals Management Center (AMC) increased the disability rating for lumbar spine DDD and disc bulging to 40 percent effective August 22, 2013.

In August 2013, the Veteran was afforded a hearing at the VA Central Office before the undersigned Veterans Law Judge. A hearing transcript was prepared and incorporated into the record.

The issue of entitlement to an initial evaluation in excess of 20 percent for DDD and disc bulging from November 4, 2007 to August 22, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran is currently service connected for his DDD and disc bulging and is assigned a disability rating of 20 percent from November 4, 2007 to August 22, 2013 and a rating of 40 percent since August 22, 2013.

The Veteran's representative and the Secretary of Veterans Affairs seek remand of a March 2016 Board decision pertaining to this matter in order to obtain accurate findings concerning the severity of the service-connected DDD and disc bulging for the period prior to August 22, 2013. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In December 2016, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand to vacate a March 2016 Board decision on the matter. In its decision, the Board increased the initial rating for the Veteran's DDD and disc bulging to 20 percent from November 4, 2007 to August 22, 2013, but denied a rating in excess of 20 percent for the disability during the period. The Court vacated the Board's decision for the period of November 4, 2007 to August 22, 2013 because it determined that the Board relied on inadequate VA examinations from June 2008 and March 2010 to make its determination. 

Specifically, the Court decided that the June 2008 and March 2010 VA examination reports did not express an opinion as to the degree of additional range of motion loss, if any, that was due to pain during the Veteran's reported flare-ups or explain why such detail could not have been provided. The Court noted that it did not disturb the portion of the Board's March 2016 decision which granted an increased rating up to 20 percent for the period prior to January 28, 2010 and denied entitlement to a rating in excess of 40 percent since August 22, 2013.

In the June 2008 VA examination, the examiner, Dr. OO, did not discuss additional effects of flare-up pain, including on range of motion testing. In the examination, the Veteran indicated he has flare-ups of pain four times a week that manifest with radiation, stiffness, weakness, and numbness. While the examiner gave a range of motion reading, with pain factored in, the true effect of any such pain is unclear from a reading of the entire report. Acevedo v. Shinseki, 25 Vet.App. 286, 294 (2012).

In the March 2010 VA examination, the Veteran indicated he had flare-ups caused by physical activity. However, the examiner, Dr. CP, did not express an opinion as to the degree of additional range of motion loss, if any, was due to pain during the Veteran's reported flare-ups.

Under Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011), the Court reiterated that, in "the context of examinations evaluating functional loss in the musculoskeletal system under diagnostic codes based upon limitation of motion" an adequate examination must "comply with the requirements of § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the arm is used repeatedly over a period of time." (citing DeLuca v. Brown, 8 Vet. App. 202, 206 (1995)).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. If available, obtain additional medical comment from the June 2008 VA examiner, Dr. O. O., and the March 2010 VA examiner, Dr. C. P. as to the effect of Veteran's pain, flare ups, and functional loss due to his DDD and disc bulging. If the examiner(s) is/are unavailable, send the claims file to an appropriate examiner.  

The examiner should review the claims file and the relevant medical evidence for the period from November 4, 2007 to August 22, 2013 and provide an opinion as to the following:  

For the period from November 4, 2007 to August 22, 2013 can you estimate the degree of additional loss of range of motion, if any, that was due to pain on motion or during the Veteran's reported flare-ups?  If the opinion can not be provided, please explain why.  

With respect to pain, functional loss, and flare-ups, in 2008 he reported flare-ups of pain four times a week that radiates, along with stiffness, weakness and numbness.

During examination in 2010, he reported that he had flare-ups caused by physical activity. 

2. When the development requested has been completed, the case should be reviewed on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




